Beekman, P. J.
The sole question involved in this appeal is one of fact, and it is well settled that this court in such a case will not interfere with the determination of the trial justice unless his decision is so palpably against the weight of evidence that it would be a denial of justice to allow it ¡to stand. Whether or not the appellants were bona fide holders of the note in question depended upon the credibility of witnesses which it Iwas peculiarly within the province of the justice below to determine. In doing so, he had the advantage, which we do not possess, of observing the manner in which their testimony was given and their demeanor on the witness stand. We are, therefore, not inclined to .disturb the judgment in favor of the defendant Lascaxopulos, the maker of the note in suit, dismissing the complaint as to him.
It is different, however, with the defendant Weinberg, the indorser, who interposed no defense to the action, but seems, when examined as a witness, to have admitted his liability on the note.
*760. The judgment is, therefore, reversed as to the defendant Weinberg, and a new trial ordered, with costs to the appellants to abide the event, and affirmed as to the defendant Lasearopulos, with costs. - ■ - Í
Gildebsleeve and Giegebioh, JJ., concur.
Judgment reversed , as to defendant Weinberg, and new trial ordered, with coste to appellants to abide event, and1 affirmed as to defendant Lasearopulos, with costs.